Citation Nr: 0408787	
Decision Date: 04/05/04    Archive Date: 04/16/04

DOCKET NO.  91-48 872	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a gastrointestinal 
disability (to include a stomach ulcer) as secondary to a 
service-connected lumbar spine disability.

2.  Entitlement to service connection for a genitourinary 
disability (claimed as sexual dysfunction and impotence), as 
secondary to a service-connected lumbar spine disability.

3.  Entitlement to service connection for a psychiatric 
disability, as secondary to a service-connected lumbar spine 
disability.

4.  Entitlement to an increased evaluation for postoperative 
residuals of a lumbar disc bulge, currently rated 40 percent 
disabling.

5.  Entitlement to a total disability evaluation based on 
individual unemployability (TDIU) due to service connected 
disabilities.

6.  Entitlement to an extension of a temporary total rating 
beyond January 31, 1987, pursuant to 38 C.F.R. § 4.30, for 
convalescence following surgery on December 10, 1986.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Appellant and his father


ATTORNEY FOR THE BOARD

W. R. Steyn, Counsel


INTRODUCTION

The veteran had active service from June 1982 to May 1983.  
This case was originally before the Board of Veterans' 
Appeals (the Board) on appeal from rating decisions of the 
Jackson, Mississippi Regional Office (RO) of the Department 
of Veterans Affairs (VA) that denied entitlement to secondary 
service connection for chronic headaches, a stomach ulcer, 
loss of use of creative organ, and depression; entitlement to 
an increased evaluation for a lumbar spine disability, in 
excess of the currently assigned 40 percent rating; and 
entitlement to an extension of convalescent benefits beyond 
January 31, 1987, based on hospitalization in December 1986.

This case has been previously remanded to the RO on three 
occasions for further development in August 1992, January 
1997, January 1998; the case was remanded a fourth time in 
January 1999 at the appellant's request for scheduling of a 
personal hearing before a traveling member of the Board.  

The Board notes that, by mistake caused in part by a 
misdirected letter, a Travel Board hearing was held in June 
1999 with a different veteran who has the same name as the 
veteran in this case.  A Board decision was issued in 
September 1999 which reported testimony from this hearing.  
Thereafter, in August 2002, the Board vacated the September 
1999 decision (except the part that granted service 
connection for headaches), and the veteran was afforded a 
Travel Board hearing in June 2003 before Kathleen K. 
Gallagher, the Acting Veterans Law Judge who was designated 
by the Chairman to conduct the hearing pursuant to 
38 U.S.C.A. § 7107(c) (West 2002) and who is rendering the 
determination in this case.  

The veteran's claim is REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


REMAND

The Board is aware that the veteran's claim has been in 
appellate status since 1988 and has been remanded on several 
occasions.  Regrettably, it must be remanded again.  The 
veteran's last VA examinations were in 1993; more than 11 
years ago.  The veteran's claim was remanded in January 1997 
for VA examinations with an orthopedist, neurologist, 
gastroenterologist, psychiatrist, and a urologist.  
Examinations were scheduled for April 1997, August 1997, and 
September 1997.  However, the veteran claims that he was 
never notified of these examinations, and that they were 
mailed to an old address.  Indeed, the claims folder does not 
contain the letters to the veteran notifying him of said 
examinations.  For that reason, the veteran's claim must be 
remanded for a VA examination to determine the current 
severity of the veteran's low back disability (as well as for 
the examiner to comment on the convalescence required after 
the veteran's December 1986 surgery).  The veteran's claim 
must also be remanded to determine whether any 
gastrointestinal (claimed as ulcers), genitourinary (claimed 
as impotence), and/or any psychiatric disorders were caused 
or aggravated by the veteran's service-connected low back 
disability.  

Regarding the issue of an increased rating for postoperative 
residuals of a lumbar disc bulge from 40 percent, his 
disability is rated under Diagnostic Code 5293 for 
intervertebral disc syndrome.  The schedular criteria by 
which it is rated changed during the pendency of the 
veteran's appeal. See 67 Fed. Reg. 54345-54349 (August 22, 
2002) (effective September 23, 2002), codified at 38 C.F.R. § 
4.71a, Diagnostic Code 5293; See also 68 Fed. Reg. 51454-
51458 (August 27, 2003) (effective September 26, 2003), to be 
codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243.  
Therefore, adjudication of the increased rating claim for the 
service-connected low back disability must include 
consideration of the new rating criteria.  See, generally, 
VAOPGCPREC 7-03 (Nov. 10, 2003).  Thus, the veteran's claim 
must be remanded for consideration of his claim under the new 
diagnostic criteria.  As the United States Court of Appeals 
for Veterans Claims (Court) noted in Massey v. Brown, 7 
Vet.App. 204 (1994), rating decisions must be based on 
medical findings that relate to the applicable rating 
criteria.   Accordingly, pursuant to Massey, the 
aforementioned examination regarding the veteran's back must 
take into account the new criteria.

The veteran claims that he is unemployable because of his 
service-connected low back disability.  Therefore, at the 
veteran's examination for low back, the examiner should 
comment on the effect that the veteran's service-connected 
low back disability has on his ability to work.  If the 
examiner determines that the veteran is unemployable, the 
examiner must clearly delineate the cause for the veteran's 
unemployability.  In particular, the examiner must specify 
whether such unemployability is due to the veteran's low back 
or other non service-connected disorders.  

It is noted that in the January 1997 remand, the Board 
requested that the RO contact the veteran in order to obtain 
Dr. John Jackson's treatment records for the time period 
between February 1987 and February 1988.  Although the RO 
sent the veteran a letter in March 1997 asking for the 
aforementioned records (to which the veteran did not 
respond), in light of the veteran's claim that the 
examination information (discussed above) was sent to the 
wrong address, the RO should send the veteran another letter 
in attempt to get the aforementioned records.  

For the reasons stated above, this case is REMANDED to the RO 
for the following actions:

1.  The veteran should be requested to 
identify any recent medical treatment for 
his low back (both private and VA).  The 
RO should request that the veteran sign 
and return a consent form authorizing the 
release to VA of treatment records 
between February 1987 and February 1988 
of Dr. John D. Jackson, and any other 
physicians where the veteran sought 
treatment during this period.  Attempts 
should be made to obtain copies of all 
records associated with such treatment.  

2.  The veteran should be scheduled for a 
VA examination for his low back.  The 
veteran's claims folder should be made 
available to the examiners for review in 
conjunction with his examination.  The 
examiner should then conduct a thorough 
examination of the veteran's low back.  
All appropriate special studies or tests 
should be accomplished.  A complete 
rationale for any opinion expressed 
should be provided.  The examiners should 
answer the following questions, as 
appropriate, regarding the veteran's low 
back:

a.  What is the veteran's range of 
motion of the lumbar spine for 
forward flexion, backward extension, 
lateral flexion, and lateral 
rotation?

b.  Does the veteran have ankylosis 
of the lumbar spine, and, more 
particularly, does he have fixation 
of a spinal segment of his low back 
in a neutral position?

c.  Is the veteran's entire 
thoracolumbar spine fixed in flexion 
or extension?

d.  Does the veteran have one or 
more of the following: difficulty 
walking because of a limited line of 
vision,; restricted opening of the 
mouth and chewing; breathing limited 
to diaphragmatic respiration; 
gastrointestinal symptoms due to 
pressure of the costal margin on the 
abdomen; dyspnea or dysphagia; 
atlantoaxial or cervical subluxation 
or dislocation; or neurologic 
symptoms due to nerve root 
stretching?

e..  Regarding the veteran's 
intervertebral disc disease, does 
the veteran have persistent symptoms 
compatible with sciatic neuropathy?

f.  Does the veteran have 
demonstrable muscle spasm, absent 
ankle jerk, or other neurological 
findings appropriate to the diseased 
disc?

g.  Please describe the amount of 
relief that the veteran has from his 
intervertebral disc disease.  

h.  Please describe any associated 
objective neurologic abnormalities 
that the veteran has, including 
whether the veteran has bowel or 
bladder impairment.  

i.  Please describe the number of 
incapacitating episodes (defined as 
a period of acute signs and symptoms 
requiring bed rest and treatment by 
a physician) the veteran has had due 
to his degenerative disc disease in 
the past year, and describe how long 
each one lasted. 

j.  Does the veteran's lumbar spine 
exhibit weakened movement, excess 
fatigability, incoordination, or 
pain on use attributable to the 
service connected disability (if 
feasible, the examiner should note 
the degree of additional range of 
motion loss due to these symptoms, 
or more specifically, should note 
the degree of movement at which any 
of such symptoms begin)?

k.  Does pain significantly limit 
functional ability during flare-ups 
or when the lumbar spine is used 
repeatedly over a period of time  
(this determination should also, if 
feasible, be portrayed in terms of 
the degree of additional range of 
motion loss due to pain on use or 
during flare-ups)?

l.  The examiner should review the 
veteran's December 1986 hospital 
report (as well as any records 
obtained in conjunction with 
remand), and render an opinion as to 
the length of convalescence that was 
likely needed by the veteran 
following the December 1986 surgery.  

m.  The examiner should whether the 
degree the service-connected low 
back disability, without regard to 
the claimant's nonservice-connected 
disabilities, interferes with the 
claimant's ability to work.

3.  The veteran should be scheduled for a 
VA gastrointestinal examination.  The 
claims folder should be made available to 
the examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all gastrointestinal 
disorders found to be present.  In 
particular, the examiner should address 
the following matters:

a.  Please provide diagnoses of all 
gastrointestinal disorders that are 
present.  The examiner should 
specifically comment on whether the 
veteran has stomach ulcers.

b.  Is it at least as likely as not 
that any diagnosed gastrointestinal 
disorders are proximately due to or 
the result of either the veteran's 
service-connected low back 
disability, or the medication he 
must take for his low back?  (The 
term "at least as likely as not" 
does not mean within the realm of 
medical possibility, but rather it 
means that the medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
causation as it is to find against 
it.)

c.  Did the veteran's service-
connected low back disability 
aggravate any diagnosed 
gastrointestinal disorders beyond 
their natural progression?

4.  The veteran should be scheduled for a 
VA psychiatric examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all psychiatric disorders 
found to be present.  In particular, the 
examiner should address the following 
matters:

a.  Please provide diagnoses of all 
psychiatric disorders that are 
present.  

b.  Is it at least as likely as not 
that any diagnosed psychiatric 
disorders are proximately due to or 
the result of the veteran's low back 
disability?  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather it means that the medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of causation as it is to find 
against it.)

c.  Did the veteran's service-
connected low back disability 
aggravate any diagnosed psychiatric 
disorders beyond their natural 
progression?

5.  The veteran should be scheduled for a 
VA genitourinary examination.  The claims 
folder should be made available to the 
examiner in conjunction with the 
examination.  The veteran should be 
examined to determine the nature and 
etiology of all genitourinary disorders 
that might be present.  In particular, 
the examiner should address the following 
matters:

a.  Please provide diagnoses of all 
genitourinary disorders that are 
present.  The examiner should 
specifically comment on whether the 
veteran suffers from impotence.  

b.  Is it at least as likely as not 
that any diagnosed genitourinary 
disorders are proximately due to or 
the result of the veteran's low back 
disability?  (The term "at least as 
likely as not" does not mean within 
the realm of medical possibility, 
but rather it means that the weight 
of medical evidence both for and 
against a conclusion is so evenly 
divided that it is as medically 
sound to find in favor of causation 
as it is to find against it.)

c.  Did the veteran's service-
connected low back disability 
aggravate any diagnosed 
genitourinary disorders beyond their 
natural progression?

6.  Upon completion of the above, the 
claims on appeal should be re-
adjudicated.  Regarding the claims of 
service connection for gastrointestinal, 
genitourinary, and psychiatric 
disabilities, the RO should readjudicate 
these claims in light of the holding in 
Allen v. Brown, 7 Vet.App. 439 (1995) 
regarding aggravation of non-service 
connected disabilities.  The RO should 
also readjudicate the claim of an 
extension of a temporary total rating 
beyond January 31, 1987, pursuant to 
38 C.F.R. § 4.30, for convalescence 
following surgery in December 1986.  In 
the event that the claims on appeal are 
not resolved to the satisfaction of the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case and given the opportunity to 
respond thereto.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	KATHLEEN K. GALLAGHER
	Acting Veterans Law Judge, Board of Veterans' Appeals



